


110 HR 7219 IH: Protecting Hospital Outpatient and

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7219
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. McHugh (for
			 himself, Mr. Arcuri,
			 Mr. Kuhl of New York,
			 Mr. Walsh of New York,
			 Mrs. Lowey,
			 Mr. Allen,
			 Mr. Hinchey,
			 Mrs. Gillibrand,
			 Mrs. Maloney of New York, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To impose a moratorium on the implementation of a
		  Medicaid regulation related to the outpatient clinic and hospital facility
		  services definition and upper payment limit.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Hospital Outpatient and
			 Community Clinic Services Act of 2008.
		2.Moratorium on
			 regulation related to outpatient clinic and hospital facility services
			 definition and upper payment limit
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Health and Human Services shall not take, before April 1, 2009, any action
			 (including promulgation of regulation, issuance of regulatory guidance, use of
			 Federal payment audit procedures, or other administrative action, policy, or
			 practice, including a Medical Assistance Manual transmittal or letter to State
			 Medicaid directors) to impose any restrictions relating to the provision
			 described in
			 subsection (b) if such restrictions are more
			 restrictive in any aspect than those that applied to the subject matter of the
			 provision as of September 27, 2007.
			(b)Proposed
			 regulation relating to redefinition of medicaid outpatient hospital
			 servicesThe provision described in this subsection is the
			 proposed regulation relating to clarification of outpatient clinic and hospital
			 facility services definition and upper payment limit under the Medicaid program
			 published on September 28, 2007 (72 Federal Register 55158) in its
			 entirety.
			
